DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d). 

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 09/18/2018 and 10/15/2019 have been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Drawings
The drawings were received on 09/18/2018. These drawings are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“storage means” in claim 11.
“information obtainment means” in claims 1, and 1-12.
“field identifier” in claims 1, and 11-12.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim limitations “ storage means” in claim 11, “information obtainment means” in claims 1, and 1-12,  “field identifier” in claims 1, and 11-12 ” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and fails to comply with the written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “ storage means” in claim 11, “information obtainment means” in claims 1, and 1-12,  “field identifier” in claims 1, and 11-12 ” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-10 are rejected based upon their dependency to a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BLOM (WO 2011064445 A1).

Regarding CLAIM 1, Blom teaches, a processor configured to receive position information obtained by position information obtainment means carried by a worker of a field (Blom: According to another embodiment, an apparatus comprising at least one processor, and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to cause, at least in part, reception of location information associated with a mobile device (Pg. 1, Ln. 29-32).); store the received position information (Blom: In certain embodiments, the user can demarcate a boundary of an area (e.g., farm land or a portion of the farm land) using the agricultural application 107. The user may implement this by activating the data capture module 109 to capture location information (e.g., global positioning system (GPS) coordinates) of the UE 101 while the user traverses the boundary from a starting point. It is contemplated that the user may traverse the boundary with the UE 101 using any form of transportation (e.g., walking, driving, etc.). This location information may be associated with time or sequenced to determine the boundary. As such, the location information may include GPS coordinates associated with timestamps or a list of ordered GPS coordinates without timestamps that lead back to the starting point (Pg. 4, Ln. 24-32).); and generate a field area identified by a field identifier on a map including the field based on the stored position information (Blom: In certain embodiments, the shared information is associated with an agricultural development plan for a bounded area that has not yet been confirmed to produce a particular crop. In these embodiments, information can be shared to prospective buyers. The buyers may request that the farmer earmark the plot for a particular type of crop. The buyers may further contract to purchase an amount of the crop from the plot as an incentive to the farmer to sow a particular type of crop (Pg. 18, Ln. 4-9); [FIG. 3] in elements 303, 305, and 307 generate a field area identified by a field identifier on a map including the field based on the stored position information can be observed; [FIG. 6B] demarcation line 621 can be observed; [FIG. 6E] agricultural plotting can be observed.).
In this case, a "mobile device" is interpreted as capable of the intended use of being "carried by a worker of a field".
In this case, "the data capture module 109 to capture location information" is interpreted as "store the received position information".

Regarding CLAIM 2, Blom teaches, the position information indicates an entry position and an exit position included in the position information across the field area, and the processor generates the field area based on the entry position and the exit position (Blom: In figures 6A, 6B, 6D, 6E the position information indicates an entry position and an exit position included in the position information across the field area, and the processor generates the field area based on the entry position and the exit position can be observed.).

Regarding CLAIM 3, Blom teaches, the processor transmits information relating to a setting screen or information relating to a displaying screen to a communication terminal in accordance with operation instruction information from the communication terminal used at the field, wherein the setting screen is for registering the field, and the displaying screen is for displaying a farming state of the field (Blom: In figures 6B, 6C (641), 6D (661), 6E (681, 683, 685) the processor transmits information relating to a setting screen or information relating to a displaying screen to a communication terminal in accordance with operation instruction information from the communication terminal used at the field, wherein the setting screen is for registering the field, and the displaying screen is for displaying a farming state of the field can be observed.).

Regarding CLAIM 5, Blom teaches, the position information indicates an entry position and an exit position included in the position information across the field area, and the processor generates the field area based on the entry position and the exit position (Blom: In figures 6A, 6B, 6D, 6E the position information indicates an entry position and an exit position included in the position information across the field area, and the processor generates the field area based on the entry position and the exit position can be observed.).

Regarding CLAIM 8, Blom teaches, the processor obtains a sky image of an area including the field, and the processor overlaps the sky image resized to the map with the map (Blom: In figures 6A-6E, the processor obtains a sky image of an area including the field can be observed.).

Regarding CLAIM 10, Blom teaches, the processor selects the specific field area and controlling a communication terminal to display the selected field area (Blom: In figures 6A-6E, the processor selects the specific field area and controlling a communication terminal to display the selected field area can be observed.).

Regarding CLAIM 11, Blom teaches, receiving position information obtained by position information obtainment means carried by a worker of the field (Blom: According to another embodiment, an apparatus comprising at least one processor, and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to cause, at least in part, reception of location information associated with a mobile device (Pg. 1, Ln. 29-32).); storing the received position information to storage means (Blom: In certain embodiments, the user can demarcate a boundary of an area (e.g., farm land or a portion of the farm land) using the agricultural application 107. The user may implement this by activating the data capture module 109 to capture location information (e.g., global positioning system (GPS) coordinates) of the UE 101 while the user traverses the boundary from a starting point. It is contemplated that the user may traverse the boundary with the UE 101 using any form of transportation (e.g., walking, driving, etc.). This location information may be associated with time or sequenced to determine the boundary. As such, the location information may include GPS coordinates associated with timestamps or a list of ordered GPS coordinates without timestamps that lead back to the starting point (Pg. 4, Ln. 24-32).); and generating a field area identified by a field identifier on a map including the field based on the stored position information (Blom: In certain embodiments, the shared information is associated with an agricultural development plan for a bounded area that has not yet been confirmed to produce a particular crop. In these embodiments, information can be shared to prospective buyers. The buyers may request that the farmer earmark the plot for a particular type of crop. The buyers may further contract to purchase an amount of the crop from the plot as an incentive to the farmer to sow a particular type of crop (Pg. 18, Ln. 4-9); [FIG. 3] in elements 303, 305, and 307 generate a field area identified by a field identifier on a map including the field based on the stored position information can be observed; [FIG. 6B] demarcation line 621 can be observed; [FIG. 6E] agricultural plotting can be observed.).
In this case, a "mobile device" is interpreted as capable of the intended use of being "carried by a worker of a field".
In this case, "the data capture module 109 to capture location information" is interpreted as "store the received position information".

Regarding CLAIM 12, Blom teaches, receiving function configured to receive position information obtained by position information obtainment means carried by a worker of a field (Blom: According to another embodiment, an apparatus comprising at least one processor, and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause, at least in part, the apparatus to cause, at least in part, reception of location information associated with a mobile device (Pg. 1, Ln. 29-32).); a first storage function configured to store the position information received by the receiving function (Blom: In certain embodiments, the user can demarcate a boundary of an area (e.g., farm land or a portion of the farm land) using the agricultural application 107. The user may implement this by activating the data capture module 109 to capture location information (e.g., global positioning system (GPS) coordinates) of the UE 101 while the user traverses the boundary from a starting point. It is contemplated that the user may traverse the boundary with the UE 101 using any form of transportation (e.g., walking, driving, etc.). This location information may be associated with time or sequenced to determine the boundary. As such, the location information may include GPS coordinates associated with timestamps or a list of ordered GPS coordinates without timestamps that lead back to the starting point (Pg. 4, Ln. 24-32).); and a generation function configured to generate a field area identified by a field identifier on a map including the field based on the stored position information (Blom: In certain embodiments, the shared information is associated with an agricultural development plan for a bounded area that has not yet been confirmed to produce a particular crop. In these embodiments, information can be shared to prospective buyers. The buyers may request that the farmer earmark the plot for a particular type of crop. The buyers may further contract to purchase an amount of the crop from the plot as an incentive to the farmer to sow a particular type of crop (Pg. 18, Ln. 4-9); [FIG. 3] in elements 303, 305, and 307 generate a field area identified by a field identifier on a map including the field based on the stored position information can be observed; [FIG. 6B] demarcation line 621 can be observed; [FIG. 6E] agricultural plotting can be observed.).
In this case, a "mobile device" is interpreted as capable of the intended use of being "carried by a worker of a field".
In this case, "the data capture module 109 to capture location information" is interpreted as "store the received position information".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLOM (WO 2011064445 A1) in view of MIURA (WO 2013168481 A1).

Regarding CLAIM 4, Blom teaches, the processor transmits information relating to a setting screen or information relating to a display screen to a communication terminal in accordance with operation instruction information from the communication terminal used at the field (Blom: In figures 6B, 6C (641), 6D (661), 6E (681, 683, 685) the processor transmits information relating to a setting screen or information relating to a displaying screen to a communication terminal in accordance with operation instruction information from the communication terminal used at the field, wherein the setting screen is for registering the field, can be observed.), wherein the display screen is for displaying (Blom: In figures 6B, 6C (641), 6D (661), 6E (681, 683, 685) the display screen is for displaying a farming work on the field can be observed.).
Blom is silent as to, the setting screen is for displaying a farming history on the field.
However, is the same field of endeavor, Miura teaches, [0057] “When the tractor 4 returns to the farmer 5, the work information acquisition unit 43 of the tractor 4 stores the work information of the tractor 4 in the farm field 8A and the work information of the tractor 4 in the farm field 8B as shown in the work information table 400 shown in FIG. Work information is held as a work history (step S13).” [0058] “After the tractor 4 returns to the farm 5, the mobile terminal 3 acquires the work information table 400 of FIG. 5 from the work information acquisition unit 43 of the tractor 4. Thereafter, the portable terminal 3 uses the Wi-Fi or the like for the position information table 300 of FIG. 4 held in the position information acquisition unit 31 and the work information table 400 of FIG. 5 acquired from the work information acquisition unit 43 of the tractor 4. The information is output to the information processing terminal 7a provided in the farmer 5 by wireless communication connection or wired connection (step S14).” [0059] “The performance information storage unit 71a of the information processing terminal 7a receives the position information table 300 and the work information table 400 output from the mobile terminal 3. At this time, the record information storage unit 71a associates the received position information table 300 with the work information table 400 based on the position acquisition time of the position information table 300 and the work information acquisition time of the work information table 400, and FIG. (Step S15: result information storing step). Thereafter, the work place storage unit 73 of the information processing terminal 7a displays the stored farm field map of FIG. 3 on the display device of the information processing terminal 7a.” for the benefit of performance and financial record keeping.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an agricultural device disclosed by Blom to include saving and .

Claims 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLOM (WO 2011064445 A1) in view of NAGASHIMA (JP 2013230088 A).

Regarding CLAIM 6, Blom teaches, the processor generates the field area based on the position information (Blom: In figures 6A-6E, the processor generates the field area based on the position information can be observed.).
Blom is silent as to, the position information indicates an irrigation block or a ridge around the field.
However, in the same field of endeavor, Nagashima teaches, [0124] “The warehouse 9 stores a plurality of work machines 24, automatic farm machines 25, farm machines 15, and storage units 350 for seeds, fertilizers, harvested products, and the like. The actual farmland corresponding to the virtual farmland 951 is provided with a water supply unit 351 such as a sprinkler or a pump that draws and supplies water from the irrigation canal.”, and [FIG. 17] element 351 the position information indicates an irrigation block or a ridge around the field can be observed, for the benefit of displaying movement prohibited areas and route planning.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an agricultural device disclosed by Blom to include irrigation information taught by Nagashima. One of ordinary skill in the art would have been motivated to make this modification in order to display movement prohibited areas and route planning.

CLAIM 7, Blom is silent as to, the processor revises the field area based on operation instruction information when receiving the operation instruction information for revising the field area from a communication terminal.
However, in the same field of endeavor, Nagashima teaches, [0161] “Based on the terminal sensing information collected by the farm work data management unit 930 and the analysis information obtained from the terminal sensing information, the farm work plan generation unit 512 appropriately updates the farm work plan by hand or some automatic program”; [0227] “The farm work plan is examined based on the weather forecast for 1 hour, half day, day, week, and month, and the farm work plan is generated automatically or with the operator's work support, and the farm work plan is updated.”, for the benefit of revising and updating a work plan.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an agricultural device disclosed by Blom to include updating work plans taught by Nagashima. One of ordinary skill in the art would have been motivated to make this modification in order to revise or update a work plan.

Regarding CLAIM 9, Blom teaches, for estimating the field area based on the image obtained more than once (Blom: In figures 6A-6E, estimating the field area based on the image obtained more than once can be observed.), and the processor refers to the estimated field area and generates a field area identified by the field area identifier on the map (Blom: In figures 6A-6E, generates a field area identified by the field area identifier on the map can be observed.).
Blom is silent as to, the processor associates the obtained image and an image identifier and storing it more than once.
However, in the same field of endeavor, Nagashima teaches, [0174] “Similarly, the display unit 217 and the display unit 117 may display images of the agricultural machine terminal 20 and the [0034] “FIG. 7 is a diagram showing the configuration of the data management unit 502 forming a database. In the figure, the data management unit 502 manages various data relating to farmland, agricultural work, harvesting, etc. of the relevant year on the database, and can update the database in real time. In addition, at the time of data update of the database, the data log is always recorded in association with time information (time, date, year, etc.). The data management unit 502 can manage big data (mass data), such as a data center in which a plurality of data servers are connected in parallel, and cloud computing in which data management is performed by connecting a plurality of data centers. It consists of a computer system.”, for the benefit of creating a farming and financial record.
In this case, "update the database in real time" is interpreted as "storing more than once".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an agricultural device disclosed by Blom to include updating a database taught by Nagashima. One of ordinary skill in the art would have been motivated to make this modification in order to create a farming and financial record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MATHUR (US 20160202227 A1)
OSBORNE (US 20160003790 A1)
WATANABE (CN 101641713 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663